IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES DRAKE,                            §
                                        §   No. 117, 2019
      Defendant Below,                  §
      Appellant,                        §   Court Below: Superior Court
                                        §   of the State of Delaware
            v.                          §
                                        §   Cr. ID: N1804002756
STATE OF DELAWARE,                      §
                                        §
      Plaintiff Below,                  §
      Appellee.                         §

                         Submitted: October 16, 2019
                         Decided:   October 23, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                   ORDER

      This 23rd day of October, 2019, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

December 21, 2018 Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice